Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 30, 2019

The Court of Appeals hereby passes the following order:

A20A0364. LARMELL HEYWARD v. THE STATE.

      In 2012, Larmell Heyward was convicted of murder and was sentenced to life
in prison. Recently, the trial court denied his motion for new trial. Heyward then
appealed directly to this Court. We lack jurisdiction.
      Under our Constitution, however, the Supreme Court has appellate jurisdiction
over “[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, this case is hereby TRANSFERRED to the Supreme Court
for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/30/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.